 

Exhibit 10.1

 

Execution Version

 

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT (the “Agreement”), dated as of September 8, 2020, by and
between CELSION CORPORATION, a Delaware corporation (the “Company”), and LINCOLN
PARK CAPITAL FUND, LLC, an Illinois limited liability company (the “Investor”).
Capitalized terms used herein and not otherwise defined herein are defined in
Section 1 hereof.

 

WHEREAS:

 

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to Twenty-Six Million Dollars ($26,000,000) of the Company’s common stock,
$0.01 par value per share (the “Common Stock”). The shares of Common Stock to be
purchased hereunder (including, without limitation, the Initial Purchase Shares
(as defined in Section 2(a) hereof)) are referred to herein as the “Purchase
Shares.”

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

1.CERTAIN DEFINITIONS.

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a)       “Accelerated Purchase” has the meaning as set forth in Section 2(c).

 

(b)       “Accelerated Purchase Date” means, with respect to any Accelerated
Purchase made pursuant to Section 2(c) hereof or any Additional Accelerated
Purchase pursuant to Section 2(d) hereof, the Business Day immediately following
the applicable Purchase Date with respect to the corresponding Regular Purchase
made pursuant to Section 2(b) hereof.

 

(c)       “Accelerated Purchase Period” means, with respect to an Accelerated
Purchase made pursuant to Section 2(c) hereof, such period of time on the
Accelerated Purchase Date beginning at the official open of trading on the
Principal Market, and ending at the earliest of (i) the official close of
trading on the Principal Market on such Accelerated Purchase Date, (ii) such
time that the total number (or volume) of shares of Common Stock traded on the
Principal Market has exceeded the quotient of (A) the Accelerated Purchase Share
Amount, divided by (B) 0.3, and (iii) such time on the Accelerated Purchase Date
that the Sale Price has fallen below any minimum price threshold set forth in
the applicable Purchase Notice by the Company.

 

(d)        “Accelerated Purchase Share Amount” means, with respect to an
Accelerated Purchase made pursuant to Section 2(c) hereof or an Additional
Accelerated Purchase made pursuant to Section 2(d) hereof, the number of
Purchase Shares directed by the Company to be purchased by the Investor in a
Purchase Notice, which number of Purchase Shares shall not exceed the lesser of
(i) 300% of the applicable Regular Purchase Share Limit for the corresponding
Regular Purchase and (ii) 30% of the total volume of shares of Common Stock
traded on the Principal Market during the Accelerated Purchase Period or the
Additional Accelerated Purchase Period, as applicable; provided, that the
parties may mutually agree to increase the Accelerated Purchase Share Amount for
any Accelerated Purchase or Additional Accelerated Purchase.

 

 

 

 

(e)       “Additional Accelerated Purchase” has the meaning as set forth in
Section 2(d).

 

(f)       “Additional Accelerated Purchase Period” means, with respect to an
Additional Accelerated Purchase pursuant to Section 2(d) hereof, such period of
time on the Accelerated Purchase Date beginning at the latest of (i) the end of
the Accelerated Purchase Period for the corresponding Accelerated Purchase made
pursuant to Section 2(c) hereof on such Accelerated Purchase Date, (ii) the end
of the Additional Accelerated Purchase Period for the most recently completed
prior Additional Accelerated Purchase pursuant to Section 2(d) hereof on such
Accelerated Purchase Date, as applicable, and (iii) the time at which all
Purchase Shares for all prior Purchases, including, those effected on the
applicable Accelerated Purchase Date have theretofore been received by the
Investor as DWAC Shares in accordance with this Agreement, and ending at the
earliest of (i) the official close of trading on the Principal Market on the
Accelerated Purchase Date, (ii) such time that the total number (or volume) of
shares of Common Stock traded on the Principal Market has exceeded the quotient
of (A) the Accelerated Purchase Share Amount, and (B) 0.3, and (iii) such time
that the Sale Price has fallen below any minimum price threshold set forth in
the applicable Purchase Notice by the Company.

 

(g)       “Applicable Laws” has the meaning as set forth in Section 4(dd).

 

(h)       “Available Amount” means, initially, Twenty-Six Million Dollars
($26,000,000) in the aggregate, which amount shall be reduced by the Purchase
Amount each time the Investor purchases shares of Common Stock pursuant to
Section 2 hereof.

 

(i)       “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or
state law for the relief of debtors.

 

(j)       “Base Prospectus” means the Company’s final base prospectus, dated
October 12, 2018, a preliminary form of which is included in the Registration
Statement, including the documents incorporated by reference therein.

 

(k)       “Business Day” means any day on which the Principal Market is open for
trading, including any day on which the Principal Market is open for trading for
a period of time less than the customary time.

 

(l)        “Closing Sale Price” means, for any security as of any date, the last
closing sale price for such security on the Principal Market as reported by the
Principal Market.

 

(m)       “Commencement Date” has the meaning as set forth in Section 2(a).

 

(n)       “Confidential Information” means any information disclosed by or on
behalf of either party to the other party, either directly or indirectly, in
writing, orally or by inspection of tangible objects (including, without
limitation, documents, prototypes, samples, plant and equipment), which is
designated as “Confidential,” “Proprietary” or some similar designation.
Information communicated orally shall be considered Confidential Information if
such information is confirmed in writing as being Confidential Information
within ten (10) Business Days after the initial disclosure. Confidential
Information may also include information disclosed to a disclosing party by
third parties. Confidential Information shall not, however, include any
information which (i) was publicly known and made generally available in the
public domain prior to the time of disclosure by the disclosing party; (ii)
becomes publicly known and made generally available after disclosure by the
disclosing party to the receiving party through no action or inaction of the
receiving party; (iii) is already in the possession of the receiving party
without confidential restriction at the time of disclosure by the disclosing
party as shown by the receiving party’s files and records immediately prior to
the time of disclosure; (iv) is obtained by the receiving party from a third
party without a breach of such third party’s obligations of confidentiality; or
(v) is independently developed by the receiving party without use of or
reference to the disclosing party’s Confidential Information, as shown by
documents and other competent evidence in the receiving party’s possession.

 

2

 

 

(o)        “DTC” means The Depository Trust Company, or any successor performing
substantially the same function for the Company.

 

(p)       “DWAC Shares” means shares of Common Stock that are (i) issued in
electronic form, (ii) freely tradable and transferable and without restriction
on resale and (iii) timely credited by the Company to the Investor’s or its
designee’s specified deposit/withdrawal at custodian (“DWAC”) account with DTC
under its Fast Automated Securities Transfer (FAST) Program, or any similar
program hereafter adopted by DTC performing substantially the same function.

 

(q)       “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 

(r)       “Floor Price” means $0.25, which shall be adjusted for any
reorganization, recapitalization, non-cash dividend, share split or other
similar transaction and, effective upon the consummation of any of the
foregoing, the Floor Price shall mean the lower of (i) the adjusted price and
(ii) $0.25.

 

(s)       “Initial Prospectus Supplement” means the prospectus supplement of the
Company relating to the Securities (as defined below), including the
accompanying Base Prospectus, to be prepared and filed by the Company with the
SEC pursuant to Rule 424(b)(5) under the Securities Act and in accordance with
Section 5(a) hereof, together with all documents and information incorporated
therein by reference.

 

(t)       “Material Adverse Effect” means any material adverse effect on (i) the
enforceability of any Transaction Document, (ii) the results of operations,
assets, business or financial condition of the Company and its Subsidiaries,
taken as a whole, other than any material adverse effect to the extent resulting
from (A) any change in the United States or foreign economies or securities or
financial markets in general that does not have a disproportionate effect on the
Company and its Subsidiaries, taken as a whole, (B) any change that generally
affects the industry in which the Company and its Subsidiaries operate that does
not have a disproportionate effect on the Company and its Subsidiaries, taken as
a whole, (C) any change arising in connection with earthquakes, global pandemics
or epidemics, hostilities, acts of war, sabotage or terrorism or military
actions or any escalation or material worsening of any such hostilities, acts of
war, sabotage or terrorism or military actions existing as of the date hereof,
(D) any action taken by the Investor, its affiliates or its or their successors
and assigns with respect to the transactions contemplated by this Agreement, (E)
the effect of any change in applicable laws or accounting rules that does not
have a disproportionate effect on the Company and its Subsidiaries, taken as a
whole, or (F) any change resulting from compliance with terms of this Agreement
or the consummation of the transactions contemplated by this Agreement, or (iii)
the Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document to be performed as of the date of
determination.

 

(u)       “Maturity Date” means the first day of the month immediately following
the Thirty-Six (36) month anniversary of the Commencement Date.

 

(v)        “Person” means an individual or entity including but not limited to
any limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

 

(w)       “Principal Market” means The NASDAQ Capital Market; provided, however,
that in the event the Common Stock is ever listed or traded on The NASDAQ Global
Market, The NASDAQ Global Select Market, the New York Stock Exchange, NYSE
American, the NYSE Arca, the OTC Bulletin Board, or the OTCQB or the OTCQX
operated by the OTC Markets Group, Inc. (or any nationally recognized successor
to any of the foregoing), then the “Principal Market” shall mean such other
market or exchange on which the Common Stock is then listed or traded.

 

3

 

 

(x)       “Prospectus” means the Base Prospectus, as supplemented by any
Prospectus Supplement (including the Initial Prospectus Supplement), including
the documents and information incorporated by reference therein.

 

(y)       “Prospectus Supplement” means any prospectus supplement to the Base
Prospectus (including the Initial Prospectus Supplement) filed with the SEC
pursuant to Rule 424(b) under the Securities Act in connection with the
transactions contemplated by this Agreement, including the documents and
information incorporated by reference therein.

 

(z)       “Purchase” means the Initial Purchase, or any Regular Purchase,
Accelerated Purchase or Additional Accelerated Purchase made hereunder, as
applicable.

 

(aa)     “Purchase Amount” means, with respect to the Initial Purchase, or any
Regular Purchase, any Accelerated Purchase or any Additional Accelerated
Purchase made hereunder, as applicable, the portion of the Available Amount to
be purchased by the Investor pursuant to Section 2 hereof.

 

(bb)     “Purchase Date” means, with respect to a Regular Purchase made pursuant
to Section 2(b) hereof, the Business Day on which the Investor receives, after
4:00 p.m., Eastern time on such Business Day, a valid Purchase Notice for such
Regular Purchase in accordance with this Agreement; provided that any Business
Day that is twenty (20) days or less before the filing of any post-effective
amendment to the Registration Statement or New Registration Statement (as such
term is defined in the Registration Rights Agreement), and until the effective
date of any such post-effective amendment to the Registration Statement or New
Registration Statement shall not be a Purchase Date.

 

(cc)      “Purchase Notice” means a notice delivered to the Investor pursuant to
Section 2 with respect to any Regular Purchase, Accelerated Purchase or
Additional Accelerated Purchase, respectively.

 

(dd)     “Registration Rights Agreement” means that certain Registration Rights
Agreement, of even date herewith between the Company and the Investor.

 

(ee)      “Registration Statement” has the meaning set forth in the Registration
Rights Agreement.

 

(ff)      “Regular Purchase” has the meaning as set forth in Section 2(b).

 

(gg)    “Regular Purchase Share Limit” means Four Hundred Thousand (400,000)
Purchase Shares, to be adjusted following any reorganization, recapitalization,
non-cash dividend, stock split, reverse stock, split or other similar
transaction effected with respect to the Common Stock; provided, that if
following such an adjustment the Regular Purchase Share Limit as adjusted would
preclude the Company from delivering to the Investor a Purchase Notice hereunder
for a Purchase Amount equal to or greater than Two Hundred Fifty Thousand
Dollars ($250,000), the Regular Purchase Share Limit shall equal the maximum
number of Purchase Shares which would enable the Company to deliver to the
Investor a Purchase Notice for a Purchase Amount equal to, or as closely
approximating without exceeding, Two Hundred Fifty Thousand Dollars ($250,000);
provided, further, that the Investor’s committed obligation under any single
Regular Purchase shall not exceed One Million Five Hundred Thousand Dollars
($1,500,000); and provided, further, however, that the parties may mutually
agree to increase the Regular Purchase Share Limit for any Regular Purchase up
to Two Million (2,000,000) Purchase Shares.

 

4

 

 

(hh)     “Sale Price” means any trade price for the shares of Common Stock on
the Principal Market as reported by the Principal Market.

 

(ii)       “SEC” means the U.S. Securities and Exchange Commission.

 

(jj)      “Securities” means, collectively, the Purchase Shares and the
Commitment Shares (as defined in Section 5(e) below).

 

(kk)    “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

(ll)      “Shelf Registration Statement” has the meaning set forth in the
Registration Rights Agreement.

 

(mm)  “Subsidiary” means any Person the Company wholly-owns or controls, or in
which the Company, directly or indirectly, owns a majority of the voting stock
or similar voting interest, in each case that would be disclosable pursuant to
Item 601(b)(21) of Regulation S-K promulgated under the Securities Act.

 

(nn)    “Transaction Documents” means, collectively, this Agreement and the
schedules and exhibits hereto, the Registration Rights Agreement and the
schedules and exhibits thereto, and each of the other agreements, documents,
certificates and instruments entered into or furnished by the parties hereto in
connection with the transactions contemplated hereby and thereby.

 

(oo)        “Transfer Agent” means American stock Transfer & Trust Company, or
such other Person who is then serving as the transfer agent for the Company in
respect of the Common Stock.

 

(pp)      “VWAP” means in respect of an applicable Accelerated Purchase Date,
the volume weighted average price of the Common Stock on the Principal Market,
as reported on the Principal Market or by another reputable source such as
Bloomberg, L.P.

 

2.PURCHASE OF COMMON STOCK.

 

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to
purchase from the Company, Purchase Shares as follows:

 

(a)       Initial Purchase of Common Stock. Upon the satisfaction of the
conditions set forth in Sections 7 and 8 hereof (the “Commencement” and the date
of satisfaction of such conditions the “Commencement Date”), the Investor shall
purchase One Million (1,000,000) Purchase Shares at an aggregate purchase price
of One Million Dollars ($1,000,000) (such purchase the “Initial Purchase” and
such Purchase Shares, the “Initial Purchase Shares”).

 

(b)       Commencement of Regular Purchases of Common Stock. Upon Commencement
and thereafter, the Company shall have the right, but not the obligation, to
direct the Investor, by its delivery to the Investor of a Purchase Notice from
time to time on any Purchase Date on which the Closing Sale Price is not below
the Floor Price, to purchase up to the Regular Purchase Share Limit (each such
purchase, a “Regular Purchase”) at the lower of: (i) the lowest Sale Price of
the Common Stock on the applicable Purchase Date and (ii) the arithmetic average
of the three (3) lowest Closing Sale Prices for the Common Stock during the ten
(10) consecutive Business Days ending on the Business Day immediately preceding
such Purchase Date (the “Purchase Price”). The Investor shall have the
obligation to purchase from the Company the Purchase Shares in accordance with
the terms and conditions of this Agreement. The Company may deliver multiple
Purchase Notices to the Investor for multiple Regular Purchases on a Purchase
Date subject to the second sentence of Section 2(h).

 

5

 

 

(c)       Accelerated Purchases. On any Purchase Date, provided that the Company
properly submitted a Purchase Notice for a Regular Purchase for a number of
Purchase Shares not less than the Regular Purchase Share Limit then in effect on
such Purchase Date and otherwise subject to the terms and conditions of this
Agreement, the Company shall also have the right, but not the obligation, to
direct the Investor, by its delivery to the Investor of a Purchase Notice from
time to time in accordance with this Agreement, to purchase the applicable
Accelerated Purchase Share Amount (each such purchase, an “Accelerated
Purchase”) at ninety-seven percent (97%) of the lower of (i) the Closing Sale
Price of the Common Stock on such applicable Accelerated Purchase Date and (ii)
the VWAP for the Accelerated Purchase Period (the “Accelerated Purchase Price”).
Within one (1) Business Day after completion of each Accelerated Purchase Date
for an Accelerated Purchase, the Investor will provide to the Company a written
confirmation of such Accelerated Purchase setting forth the applicable
Accelerated Purchase Share Amount and Accelerated Purchase Price for such
Accelerated Purchase.

 

(d)       Additional Accelerated Purchases. On any Accelerated Purchase Date,
provided that the Company properly submitted a Purchase Notice for an
Accelerated Purchase and subject to the terms and conditions of this Agreement,
the Company shall also have the right, but not the obligation, to direct the
Investor, by its delivery to the Investor of a Purchase Notice from time to time
in accordance with this Agreement, to purchase the applicable Accelerated
Purchase Share Amount (each such purchase, an “Additional Accelerated Purchase”)
at the Accelerated Purchase Price. Within one (1) Business Day after completion
of each Accelerated Purchase Date for an Additional Accelerated Purchase, the
Investor will provide to the Company a written confirmation of such Additional
Accelerated Purchase setting forth the applicable Accelerated Purchase Share
Amount and Accelerated Purchase Price for such Additional Accelerated Purchase.
The Company may deliver Purchase Notices to the Investor for multiple Additional
Accelerated Purchases on an Accelerated Purchase Date subject to the second
sentence of Section 2(h).

 

(e)       Payment for Purchase Shares. For the Initial Purchase and each Regular
Purchase, the Investor shall pay to the Company an amount equal to the Purchase
Amount with respect to such Initial Purchase or Regular Purchase, as applicable.
as full payment for such Purchase Shares via wire transfer of immediately
available funds on the same Business Day that the Investor receives such
Purchase Shares, if such Purchase Shares are received by the Investor before
1:00 p.m., Eastern time, or, if such Purchase Shares are received by the
Investor after 1:00 p.m., Eastern time, the next Business Day. For each
Accelerated Purchase and each Additional Accelerated Purchase, the Investor
shall pay to the Company an amount equal to the Purchase Amount with respect to
such Purchase as full payment for such Purchase Shares via wire transfer of
immediately available funds on the second Business Day following the date that
the Investor receives the Purchase Shares for such Purchase. If the Company or
the Transfer Agent shall fail for any reason or for no reason to electronically
transfer any Purchase Shares as DWAC Shares to any Purchase within two (2)
Business Days following the receipt by the Company of the Purchase Price or
Accelerated Purchase Price, as applicable, for any Purchase therefor in
compliance with this Section 2(e), or if the Company or the Transfer Agent shall
fail for any reason or for no reason to electronically transfer the Commitment
Shares as DWAC Shares within two (2) Business Days following the filing of the
Initial Prospectus Supplement, and in either case, if after such second Business
Day the Investor purchases (in an open market transaction or otherwise) shares
of Common Stock to deliver in satisfaction of a sale by the Investor of Purchase
Shares or Commitment Shares in anticipation of receiving such Purchase Shares or
Commitment Shares from the Company, then the Company shall, within two (2)
Business Days after the Investor’s request, either (i) pay cash to the Investor
in an amount equal to the Investor’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased (the “Cover
Price”), at which point the Company’s obligation to deliver such Purchase Shares
as DWAC Shares shall terminate, or (ii) promptly honor its obligation to deliver
to the Investor such Purchase Shares as DWAC Shares and pay cash to the Investor
in an amount equal to the excess (if any) of the Cover Price over the total
Purchase Amount paid by the Investor pursuant to this Agreement for all of the
Purchase Shares to be purchased by the Investor in connection with such
purchases. All payments made under this Agreement shall be made in lawful money
of the United States of America or wire transfer of immediately available funds
to such account as the Company may from time to time designate by written notice
in accordance with the provisions of this Agreement. Whenever any amount
expressed to be due by the terms of this Agreement is due on any day that is not
a Business Day, the same shall instead be due on the next succeeding day that is
a Business Day.

 

6

 

 

(f)       Compliance with Rules of the Principal Market. Notwithstanding
anything in this Agreement to the contrary, and in addition to the limitations
set forth in Section 2(g), the Company shall not issue more than 6,688,588
shares (including the Commitment Shares) of Common Stock, to be adjusted
following any reorganization, recapitalization, non-cash dividend, stock split,
reverse stock, split or other similar transaction effected with respect to the
Common Stock (the “Exchange Cap”) under this Agreement, which equals 19.99% of
the Company’s outstanding shares of Common Stock as of the date hereof, unless
Company stockholder approval is obtained to issue in excess of the Exchange Cap;
provided, however, that the foregoing limitation shall not apply if at any time
the Exchange Cap is reached and at all times thereafter the average price paid
for all shares of Common Stock issued under this Agreement is equal to or
greater than $0.8313 (the “Minimum Price”), which is the lower of (i) the Nasdaq
Official Closing Price immediately preceding the execution of this Agreement or
(ii) the arithmetic average of the five (5) Nasdaq Official Closing Prices for
the Common Stock immediately preceding the execution of this Agreement, as
adjusted in accordance with the rules of the Principal Market (in such
circumstance, for purposes of the Principal Market, the transaction contemplated
hereby would not be “below market” and the Exchange Cap would not apply).
Notwithstanding the foregoing, the Company shall not be required or permitted to
issue, and the Investor shall not be required to purchase, any shares of Common
Stock under this Agreement if such issuance would violate the rules or
regulations of the Principal Market. The Company may, in its sole discretion,
determine whether to obtain stockholder approval to issue more than 19.99% of
its outstanding shares of Common Stock hereunder if such issuance would require
stockholder approval under the rules or regulations of the Principal Market. The
Exchange Cap shall be reduced, on a share-for-share basis, by the number of
shares of Common Stock issued or issuable that may be aggregated with the
transactions contemplated by this Agreement under applicable rules of the
Principal Market.

 

(g)       Beneficial Ownership Limitation. Notwithstanding anything to the
contrary contained in this Agreement, the Company shall not issue or sell, and
the Investor shall not purchase or acquire, any shares of Common Stock under
this Agreement or through any other means including through the purchase of
shares of Common Stock on the Principal Market which, when aggregated with all
other shares of Common Stock then beneficially owned by the Investor and its
affiliates (as calculated pursuant to Section 13(d) of the Exchange Act and Rule
13d-3 promulgated thereunder) would result in the beneficial ownership by the
Investor and its affiliates of more than 9.99% of the then issued and
outstanding shares of Common Stock (the “Beneficial Ownership Limitation”). Upon
the written or oral request of the Investor, the Company shall promptly (but not
later than one (1) Business Day after such request) confirm orally or in writing
to the Investor the amount of Common Stock then outstanding. The Investor and
the Company shall each cooperate in good faith in the determinations required
hereby and the application hereof. The Investor’s written certification to the
Company of the applicability of the Beneficial Ownership Limitation, and the
resulting effect thereof hereunder at any time, shall be conclusive with respect
to the applicability thereof and such result absent manifest error.

 

7

 

 

(h)       Excess Share Limitations. If the Company delivers any Purchase Notice
for a Purchase Amount in excess of the limitations contained in this Section 2,
such Purchase Notice shall be void ab initio to the extent of the amount by
which the number of Purchase Shares set forth in such Purchase Notice exceeds
the number of Purchase Shares which the Company is permitted to include in such
Purchase Notice in accordance herewith, and the Investor shall have no
obligation to purchase such excess Purchase Shares in respect of such Purchase
Notice; provided, however, that the Investor shall remain obligated to purchase
the number of Purchase Shares which the Company is permitted to include in such
Purchase Notice. If the Company delivers a Purchase Notice, and all Purchase
Shares subject to all prior Purchases have not theretofore been received by the
Investor as DWAC Shares in accordance with this Agreement, such Purchase Notice
shall not be deemed to have been delivered and the Investor shall not be
required to purchase any Purchase Shares until all Purchase Shares for such
prior Purchases have been received by the Investor as DWAC Shares. If any
issuance of Purchase Shares would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock to the nearest whole share.

 

(i)       Adjustments for Shares and Prices. Except as specifically stated
otherwise, all share-related and dollar-related limitations contained in this
Section 2, shall be adjusted to take into account any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock, split or other
similar transaction effected with respect to the Common Stock.

 

3.INVESTOR’S REPRESENTATIONS AND WARRANTIES.

 

The Investor represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:

 

(a)       Organization, Authority. Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder and thereunder.

 

(b)       Accredited Investor Status. The Investor is an “accredited investor”
as that term is defined in Rule 501(a)(3) of Regulation D promulgated under the
Securities Act.

 

(c)       Investment Purpose. The Investor is acquiring the Securities as
principal for its own account for investment only and not with a view to or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Securities in violation of the Securities
Act or any applicable state securities law and has no direct or indirect
arrangement or understandings with any other Persons to distribute or regarding
the distribution of such Securities in violation of the Securities Act or any
applicable state securities law (this representation and warranty not limiting
the Investor’s right to sell the Securities at any time pursuant to the
Registration Statement described herein or otherwise in compliance with
applicable federal and state securities laws). The Investor is acquiring the
Securities hereunder in the ordinary course of its business.

 

(d)       Information. The Investor understands that its investment in the
Securities involves a high degree of risk. The Investor (i) is able to bear the
economic risk of an investment in the Securities including a total loss thereof,
(ii) has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and other matters related to an investment in the
Securities. Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its representatives shall modify, amend or affect
the Investor’s right to rely on the Company’s representations and warranties
contained in Section 4 below. The Investor has sought such accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities and is not relying on
any accounting, legal, tax or other advice from the Company or its officers,
employees, representatives or advisors.

 

8

 

 

(e)       No Governmental Review. The Investor understands that no U.S. federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of an investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

(f)       Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Investor and is a valid and
binding agreement of the Investor enforceable against the Investor in accordance
with its terms, subject as to enforceability to general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

(g)       Residency. The Investor is a resident of the State of Illinois.

 

(h)       No Short Selling. The Investor represents and warrants to the Company
that at no time prior to the date of this Agreement has any of the Investor, its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.

 

4.REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to the Investor that as of the date hereof
and as of the Commencement Date:

 

(a)       Organization and Qualification. The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite corporate power and authority
to own and use its properties and assets and to carry on its business as
currently conducted. Neither the Company nor any Subsidiary is in violation or
default of any of the provisions of its respective certificate or articles of
formation or incorporation, bylaws or other organizational or charter documents,
except as would not be reasonably expected to result in a Material Adverse
Effect. Each of the Company and the Subsidiaries is duly qualified to conduct
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not reasonably be
expected to result in a Material Adverse Effect, and no proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification. The
Company has no Subsidiaries except as set forth in the SEC Documents (as defined
below).

 

(b)       Authorization; Enforcement; Validity. (i) The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement and each of the other Transaction Documents,
and to issue the Securities in accordance with the terms hereof and thereof,
(ii) the execution and delivery of the Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby,
including without limitation, the issuance of the Commitment Shares (as defined
below in Section 5(e)) and the reservation for issuance and the issuance of the
Purchase Shares issuable under this Agreement, have been duly authorized by the
Company’s Board of Directors and no further consent or authorization is required
by the Company, its Board of Directors or any committee thereof, or its
stockholders (except as set forth in Section 2(f) hereof), (iii) this Agreement
has been, and each other Transaction Document shall be on the Commencement Date,
duly executed and delivered by the Company, and (iv) this Agreement constitutes,
and each other Transaction Document upon its execution on behalf of the Company,
shall constitute, the valid and binding obligations of the Company enforceable
against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies. The Board of Directors of the Company has approved the resolutions
(the “Signing Resolutions”) substantially in the form as set forth as Exhibit B
attached hereto to authorize this Agreement and the transactions contemplated
hereby. The Signing Resolutions are valid, in full force and effect and have not
been modified or supplemented in any respect. The Company has delivered to the
Investor a true and correct copy of a unanimous written consent or resolutions
adopting the Signing Resolutions adopted by the Board of Directors of the
Company. Except as set forth in this Agreement, no other approvals or consents
of the Company’s Board of Directors, any other authorized committee thereof,
and/or stockholders is necessary under applicable laws and the Company’s
Certificate of Incorporation in effect on the date hereof (the “Certificate of
Incorporation”) and/or the Company’s Bylaws in effect on the date hereof (the
“Bylaws”) to authorize the execution and delivery of this Agreement or any of
the transactions contemplated hereby, including, but not limited to, the
issuance of the Commitment Shares and the issuance of the Purchase Shares.

 

9

 

 

(c)       Capitalization. As of the date hereof, the authorized capital stock of
the Company is set forth in the SEC Documents (as defined below). Except as
disclosed in the Shelf Registration Statement or the SEC Documents, (i) no
shares of the Company’s capital stock are subject to preemptive rights or any
other similar rights or any liens or encumbrances suffered or permitted by the
Company, (ii) there are no outstanding debt securities, (iii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, (iv) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the Securities Act (except the Registration Rights Agreement), which have not
been registered in compliance with such agreements or arrangements or which
would reasonably be expected to materially inhibit or delay the consummation by
the Company of the transactions contemplated herein, (v) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement. The Company has furnished to the Investor true and
correct copies of the Certificate of Incorporation and the Bylaws, and summaries
of the terms of all securities convertible into or exercisable for Common Stock,
if any, and copies of any documents containing the material rights of the
holders thereof in respect thereto.

 

(d)       Issuance of Securities. Upon issuance and payment therefor in
accordance with the terms and conditions of this Agreement, the Securities shall
be validly issued, fully paid and nonassessable and free from all taxes, liens,
charges, restrictions, rights of first refusal and preemptive rights with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. 15,000,000 shares of Common Stock have
been duly authorized and reserved for issuance upon purchase under this
Agreement as Purchase Shares and Commitment Shares.

 

10

 

 

(e)       No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
reservation for issuance and issuance of the Securities) will not (i) result in
a violation of the Certificate of Incorporation or the Bylaws or (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and the rules and
regulations of the Principal Market applicable to the Company) or by which any
property or asset of the Company or any of its Subsidiaries is bound or
affected, except in the case of conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations under clause (ii), which would not
reasonably be expected to result in a Material Adverse Effect. None of the
Subsidiaries are in violation of any term of or in default under its certificate
or articles of incorporation, any certificate of designation, preferences and
rights of any outstanding series of preferred stock, other organizational
charter or bylaws. Neither the Company nor any of its Subsidiaries is in
violation of any term of or is in default under any material contract,
agreement, mortgage, indebtedness, indenture, instrument, judgment, decree or
order or any statute, rule or regulation applicable to the Company or its
Subsidiaries, except for possible conflicts, defaults, terminations or
amendments that would not reasonably be expected to have a Material Adverse
Effect. The business of the Company and its Subsidiaries is not being conducted,
and shall not be conducted, in violation of any law, ordinance, regulation of
any governmental entity, except for possible violations, the sanctions for which
either individually or in the aggregate would not reasonably be expected to have
a Material Adverse Effect. Except as specifically contemplated by this Agreement
and as required under the Securities Act or applicable state securities laws and
the rules and regulations of the Principal Market, the Company is not required
to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency or any regulatory or
self-regulatory agency in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Transaction Documents in accordance
with the terms hereof or thereof. Except as set forth elsewhere in this
Agreement, all consents, authorizations, orders, filings and registrations which
the Company is required to obtain pursuant to the preceding sentence shall be
obtained or effected on or prior to the Commencement Date. Since one year prior
to the date hereof, the Company has not received nor delivered any notices or
correspondence from or to the Principal Market, other than routine
correspondence in connection with prior offerings of shares of Common Stock. The
Principal Market has not commenced any delisting proceedings against the
Company.

 

(f)       SEC Documents; Financial Statements. The Company is, and has been
during the 12-month period immediately preceding the date of this Agreement,
required to file reports, schedules, forms, statements and other documents with
the SEC pursuant to Section 13 or 15(d) of the Exchange Act. The Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by the Company under the Securities Act and the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for the twelve months preceding the
date hereof (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein, together with each Prospectus, as the “SEC Documents”) on a timely basis
or has received a valid extension of such time of filing and has filed any such
SEC Documents prior to the expiration of any such extension. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Securities Act and the Exchange Act, as applicable. None of
the SEC Documents, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Documents comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing. Such financial statements (i) have
been prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP and may be subject to adjustments for quarterly
financial statements, and (ii) fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit and quarterly financial adjustments. Except as
publicly available through the SEC’s Electronic Data Gathering, Analysis, and
Retrieval system (EDGAR) or in connection with a confidential treatment request
submitted to the SEC, the Company has received no notices or correspondence from
the SEC for the one year preceding the date hereof other than SEC comment
letters relating to the Company’s filings under the Exchange Act or the
Securities Act. There are no “open” SEC comments. To the Company’s knowledge,
the SEC has not commenced any enforcement proceedings against the Company or any
of its Subsidiaries.

 

11

 

 

(g)       Absence of Certain Changes. Except as disclosed in the Shelf
Registration Statement or the SEC Documents, since December 31, 2019, there has
been no change that would constitute a Material Adverse Effect in the business,
properties, operations, financial condition or results of operations of the
Company or its Subsidiaries. The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge that its creditors intend to initiate involuntary bankruptcy or
insolvency proceedings. The Company is financially solvent and is generally able
to pay its debts as they become due.

 

(h)       Absence of Litigation. Except as disclosed in the Shelf Registration
Statement or the SEC Documents, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company, the
Common Stock or any of the Company’s Subsidiaries or any of the Company’s or the
Company’s Subsidiaries’ officers or directors in their capacities as such, which
would reasonably be expected to have a Material Adverse Effect.

 

(i)       Acknowledgment Regarding Investor’s Status. The Company acknowledges
and agrees that the Investor is acting solely in the capacity of arm’s length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor’s purchase of the Securities. The Company
further represents to the Investor that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.

 

(j)       No Aggregated Offering. Neither the Company, nor any of its
affiliates, nor any Person acting on its or their behalf has sold any security
under circumstances that would reasonably be expected to cause this offering of
the Securities to be aggregated with prior offerings by the Company in a manner
that would require stockholder approval pursuant to the rules of the Principal
Market on which any of the securities of the Company are listed or designated.
The issuance and sale of the Securities hereunder does not contravene the rules
and regulations of the Principal Market.

 

(k)       Intellectual Property Rights. Except as disclosed in the Shelf
Registration Statement or the SEC Documents, the Company and its Subsidiaries
own or possess adequate rights or licenses to use all material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. None of the Company’s material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, government authorizations,
trade secrets or other intellectual property rights have expired or terminated,
or, by the terms and conditions thereof, would be reasonably expected to expire
or terminate within two years from the date of this Agreement, except as would
not reasonably be expected to have a Material Adverse Effect. The Company and
its Subsidiaries do not have any knowledge of any infringement by the Company or
its Subsidiaries of any material trademark, trade name rights, patents, patent
rights, copyrights, inventions, licenses, service names, service marks, service
mark registrations, trade secret or other similar rights of others, or of any
such development of similar or identical trade secrets or technical information
by others, and there is no claim, action or proceeding being made or brought
against, or to the Company’s knowledge, being threatened against, the Company or
its Subsidiaries regarding trademark, trade name, patents, patent rights,
invention, copyright, license, service names, service marks, service mark
registrations, trade secret or other infringement, which would reasonably be
expected to have a Material Adverse Effect.

 

12

 

 

(l)        Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(m)       Title. The Company does not own any real property. The Company and the
Subsidiaries have good and marketable title in all personal property owned by
them that is material to the business of the Company and the Subsidiaries, in
each case free and clear of all liens, encumbrances and defects (“Liens”) and,
except for Liens as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties. Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiaries are in compliance
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries.

 

(n)       Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not constitute a Material Adverse Effect.

 

(o)       Regulatory Permits. The Company and its Subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state, local or foreign regulatory authorities necessary to conduct
their respective businesses as currently conducted, except where the failure to
possess such certificates, authorizations, or permits would not reasonably be
expected to have a Material Adverse Effect, and neither the Company nor any such
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such material certificate, authorization or permit.

 

13

 

 

(p)       Tax Status. The Company and each of its Subsidiaries has made or filed
all federal, state and foreign income and all other material tax returns,
reports and declarations required by any jurisdiction to which it is subject
(unless and only to the extent that the Company and each of its Subsidiaries has
set aside on its books provisions reasonably adequate for the payment of all
unpaid and unreported taxes) and has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction.

 

(q)       Transactions With Affiliates. Except as disclosed in the SEC
Documents, to the Company’s knowledge, none of the Company’s stockholders,
officers or directors or any family member or affiliate of any of the foregoing,
has either directly or indirectly an interest in, or is a party to, any
transaction that would be required to be disclosed as a related party
transaction pursuant to Item 404 of Regulation S-K promulgated under the
Securities Act.

 

(r)       Application of Takeover Protections. The Company and its Board of
Directors have taken or will take prior to the Commencement Date all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Certificate of
Incorporation or the laws of the state of its incorporation or otherwise which
is or could become applicable to the Investor as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Securities and the Investor’s ownership of the Securities.

 

(s)       Disclosure. Except with respect to the material terms and conditions
of the transactions contemplated by the Transaction Documents that will be
timely publicly disclosed by the Company, the Company confirms that neither it
nor any other Person acting on its behalf has provided the Investor or its
agents or counsel with any information that it believes constitutes or might
constitute material, non-public information which is not otherwise disclosed in
the Shelf Registration Statement or the SEC Documents. The Company understands
and confirms that the Investor will rely on the foregoing representation in
effecting purchases and sales of securities of the Company. All of the
disclosure furnished by or on behalf of the Company to the Investor regarding
the Company, its business and the transactions contemplated hereby, including
the disclosure schedules to this Agreement, taken as a whole, is true and
correct in all material respects and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The press releases disseminated by the Company during the
twelve months preceding the date of this Agreement taken as a whole did not as
of their issue date contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made and when made, not misleading. The Company acknowledges and agrees that the
Investor neither makes nor has made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 3 hereof.

 

(t)       Foreign Corrupt Practices. Neither the Company, nor to the knowledge
of the Company, any agent or other Person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any Person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

 

14

 

 

(u)       Registration Statement. The Company has prepared and filed the Shelf
Registration Statement with the SEC in accordance with the Securities Act. The
Shelf Registration Statement was declared effective by order of the SEC on
August 30, 2018. The Shelf Registration Statement is effective pursuant to the
Securities Act and available for the issuance of the Securities thereunder, and
the Company has not received any written notice that the SEC has issued or
intends to issue a stop order or other similar order with respect to the Shelf
Registration Statement or the Prospectus or that the SEC otherwise has (i)
suspended or withdrawn the effectiveness of the Shelf Registration Statement or
(ii) issued any order preventing or suspending the use of the Prospectus or any
Prospectus Supplement, in either case, either temporarily or permanently or
intends or, to the knowledge of the Company, has threatened in writing to do so.
The “Plan of Distribution” section of the Prospectus permits the issuance of the
Securities under the terms of this Agreement. At the time the Shelf Registration
Statement and any amendments thereto became effective, at the date hereof and at
each deemed effective date thereof pursuant to Rule 430B(f)(2) of the Securities
Act, the Shelf Registration Statement and any amendments thereto complied and
will comply in all material respects with the requirements of the Securities Act
and did not and will not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading; and the Base Prospectus and any
Prospectus Supplement thereto, at the time such Base Prospectus or such
Prospectus Supplement thereto was issued and on the Commencement Date, complied
and will comply in all material respects with the requirements of the Securities
Act and did not and will not contain an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in light of the circumstances under which they were made, not misleading;
provided that this representation and warranty does not apply to statements in
or omissions from any Prospectus Supplement made in reliance upon and in
conformity with information relating to the Investor furnished to the Company in
writing by or on behalf of the Investor expressly for use therein. The Company
meets all of the requirements for the use of a registration statement on Form
S-3 pursuant to the Securities Act in reliance on General Instruction I.B.1 of
Form S-3 for the offering and issuance of the Securities contemplated by this
Agreement, and the SEC has not notified the Company of any objection to the use
of the form of the Shelf Registration Statement pursuant to Rule 401(g)(1) of
the Securities Act. The Company hereby confirms that the issuance of the
Securities to the Investor pursuant to this Agreement would not result in
non-compliance with the Securities Act or any of the General Instructions to
Form S-3. The Shelf Registration Statement, as of its effective date, meets the
requirements set forth in Rule 415(a)(1)(x) pursuant to the Securities Act. At
the earliest time after the filing of the Shelf Registration Statement that the
Company or another participant in the transactions contemplated hereby made a
bona fide offer (within the meaning of Rule 164(h)(2) of the Securities Act)
relating to any of the Securities, the Company was not, and as of the date
hereof the Company is not, an “Ineligible Issuer” (as defined in Rule 405 of the
Securities Act). The Company has not distributed any offering material in
connection with the offering and issuance of any of the Securities, and until
the Investor does not hold any of the Securities, shall not distribute any
offering material in connection with the offering and sale of any of the
Securities, to or by the Investor, in each case, other than the Shelf
Registration Statement or any amendment thereto, the Prospectus or any
Prospectus Supplement required pursuant to applicable law or the Transaction
Documents. The Company has not made and shall not make an offer relating to the
Securities that would constitute a “free writing prospectus” as defined in Rule
405 under the Securities Act without the consent of the Investor.

 

(v)       DTC Eligibility. The Company, through the Transfer Agent, currently
participates in the DTC Fast Automated Securities Transfer (FAST) Program and
the Common Stock can be transferred electronically to third parties via the DTC
Fast Automated Securities Transfer (FAST) Program.

 

(w)       Sarbanes-Oxley. The Company is in compliance with all provisions of
the Sarbanes-Oxley Act of 2002, as amended, which are applicable to it as of the
date hereof.

 

15

 

 

(x)       Certain Fees. No brokerage or finder’s fees or commissions are or will
be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by the Transaction Documents. The Investor shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this Section
4(x) that may be due in connection with the transactions contemplated by the
Transaction Documents. The Company shall pay, and hold the Investor harmless
against, any liability, loss or expense (including, without limitation,
attorneys’ fees and out of pocket expenses) arising in connection with any such
claim.

 

(y)       Investment Company. The Company is not required to be registered as,
and immediately after receipt of payment for the Securities will not be required
to be registered as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

(z)       Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock pursuant to the Exchange Act
nor has the Company received any notification that the SEC is currently
contemplating terminating such registration. The Company has not, in the twelve
(12) months preceding the date hereof, received any notice from any Person to
the effect that the Company is not in compliance with the listing or maintenance
requirements of the Principal Market.

 

(aa)      Accountants. The Company’s accountants are set forth in the SEC
Documents and, to the knowledge of the Company, such accountants are an
independent registered public accounting firm as required by the Securities Act.

 

(bb)      No Market Manipulation. The Company has not, and to its knowledge no
Person acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

 

(cc)      Benefit Plans; Labor Matters. Each benefit and compensation plan,
agreement, policy and arrangement that is maintained, administered or
contributed to by the Company for current or former employees or directors of,
or independent contractors with respect to, the Company has been maintained in
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, and the Company has complied in all material
respects with all applicable statutes, orders, rules and regulations in regard
to such plans, agreements, policies and arrangements, such that no failure in
such maintenance would be reasonably expected to have a Material Adverse Effect.
Each stock option granted under any equity incentive plan of the Company (each,
a “Stock Plan”) was granted with a per share exercise price no less than the
market price per common share on the grant date of such option in accordance
with the rules of the Principal Market, and no such grant involved any
“back-dating,” “forward-dating” or similar practice with respect to the
effective date of such grant; each such option (i) was granted in compliance in
all material respects with Applicable Laws (as hereinafter defined) and with the
applicable Stock Plan(s), (ii) was duly approved by the Company’s Board of
Directors or a duly authorized committee thereof, and (iii) has been properly
accounted for in the Company’s financial statements and disclosed, to the extent
required, in the Company’s filings or submissions with the SEC, and the
Principal Market. No labor problem or dispute with the employees of the Company
exists or is threatened or imminent, and the Company is not aware of any
existing or imminent labor disturbance by the employees of any of its principal
suppliers or contractors, that would have a Material Adverse Effect.

 

16

 

 

(dd)      Regulatory. During the 12-month period immediately preceding the date
hereof, except as described in the SEC Documents, the Company and each of its
Subsidiaries: (A) is and at all times has been in material compliance with all
applicable U.S. and foreign statutes, rules, or regulations applicable to
Company and its Subsidiaries (“Applicable Laws”), except as would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect; (B) have not received any written notice of adverse finding,
warning letter, untitled letter or other correspondence or notice from the U.S.
Food and Drug Administration or any other federal, state, or foreign
governmental authority having authority over the Company (“Governmental
Authority”) alleging or asserting material noncompliance with any Applicable
Laws or any licenses, certificates, approvals, clearances, authorizations,
permits and supplements or amendments thereto required by any such Applicable
Laws (“Authorizations”); (C) possess all material Authorizations and such
material Authorizations are valid and in full force and effect and, to the
Company’s knowledge, are not in violation of any term of any such material
Authorizations; (D) have not received written notice of any claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
from any Governmental Authority or third party alleging that any product,
operation or activity is in violation of any Applicable Laws or Authorizations
and have no knowledge that any such Governmental Authority or third party is
considering any such claim, litigation, arbitration, action, suit, investigation
or proceeding; (E) have not received written notice that any Governmental
Authority has taken, is taking or intends to take action to limit, suspend,
modify or revoke any Authorizations and the Company has no knowledge that any
such Governmental Authority is considering such action; and (F) have not failed
to file, obtain, maintain or submit any material reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments as required by any Applicable Laws or material Authorizations that
would, individually or in the aggregate constitute a Material Adverse Effect,
and that all such reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments were complete and correct in
all material respects on the date filed (or were corrected or supplemented by a
subsequent submission). During the 12-month period immediately preceding the
date hereof, to the Company’s knowledge, the studies, tests and preclinical
studies and clinical trials conducted by or on behalf of the Company were and,
if still pending, are, in all material respects, being conducted in accordance
with experimental protocols, procedures and controls pursuant to accepted
professional scientific standards and all Applicable Laws, including, without
limitation, the United States Federal Food, Drug, and Cosmetic Act or any other
federal, state, local or foreign governmental or quasi-governmental body
exercising comparable authority; the descriptions of the results of such
studies, tests and trials contained in the SEC Documents are accurate and
complete in all material respects and fairly present the data derived from such
studies, tests and trials; the descriptions in the SEC Documents of the results
of such clinical trials are consistent in all material respects with such
results and to the Company’s knowledge there are no other studies or other
clinical trials whose results are materially inconsistent with or otherwise
materially call into question the results described or referred to in the SEC
Documents; and the Company has not received any notices or correspondence from
any Governmental Authority requiring the termination, suspension or material
modification of any studies, tests or preclinical or clinical trials conducted
by or on behalf of the Company or its Subsidiaries. The Company has concluded
that it uses commercially reasonable efforts to review, from time to time, the
progress and results of the studies, tests and preclinical studies and clinical
trials and, based upon (i) the information provided to the Company by the third
parties conducting such studies, tests, preclinical studies and clinical trials
that are described in the SEC Documents and the Company’s review of such
information, and (ii) the Company’s actual knowledge, the Company reasonably
believes that the descriptions of the results of such studies, tests,
preclinical studies and clinical trials are accurate and complete in all
material respects.

 

(ee)      Shell Company Status. The Company is not, and has never been, an
issuer identified in Rule 144(i)(1) under the Securities Act.

 

17

 

 

5.COVENANTS.

 

(a)       Filing of Current Report and Initial Prospectus Supplement. The
Company agrees that it shall, on the date hereof, file with the SEC a Current
Report on Form 8-K in the form reviewed by the Investor prior to the date hereof
relating to the transactions contemplated by, and describing the material terms
and conditions of, the Transaction Documents (the “Current Report”). The Company
further agrees that it shall, on the date hereof, file with the SEC the Initial
Prospectus Supplement pursuant to Rule 424(b) under the Securities Act in the
form reviewed by the Investor prior to the date hereof specifically relating to
the transactions contemplated by, and describing the material terms and
conditions of, the Transaction Documents, containing information previously
omitted at the time of effectiveness of the Shelf Registration Statement in
reliance on Rule 430B under the Securities Act, and disclosing all information
relating to the transactions contemplated hereby required to be disclosed in the
Shelf Registration Statement and the Prospectus as of the date of the Initial
Prospectus Supplement, including, without limitation, information required to be
disclosed in the section captioned “Plan of Distribution” in the Prospectus. The
Investor acknowledges that it will be identified in the Initial Prospectus
Supplement as an underwriter within the meaning of Section 2(a)(11) of the
Securities Act. The Investor shall furnish to the Company such information
regarding itself, the Securities held by it and the intended method of
distribution thereof, including any arrangement between the Investor and any
other Person relating to the sale or distribution of the Securities, as shall be
reasonably requested by the Company in connection with the preparation and
filing of the Current Report and the Initial Prospectus Supplement, and shall
otherwise cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of the Current Report and the Initial
Prospectus Supplement with the SEC.

 

(b)       Blue Sky. The Company shall take all such action, if any, as is
necessary in order to obtain an exemption for or to register or qualify (i) the
issuance of the Commitment Shares and the sale of the Purchase Shares to the
Investor under this Agreement and (ii) any subsequent resale of all Commitment
Shares and all Purchase Shares by the Investor, in each case, under applicable
securities or “Blue Sky” laws of the states of the United States in such states
as is reasonably requested by the Investor from time to time, and shall provide
evidence of any such action so taken to the Investor.

 

(c)       Listing/DTC. The Company shall promptly secure the listing of all of
the Purchase Shares and Commitment Shares to be issued to the Investor hereunder
on the Principal Market (subject to official notice of issuance) and upon each
other national securities exchange or automated quotation system, if any, upon
which the Common Stock is then listed, and shall use reasonable best efforts to
maintain, so long as any shares of Common Stock shall be so listed, such listing
of all such Securities from time to time issuable hereunder. The Company shall
maintain the listing of the Common Stock on the Principal Market and shall
comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules and regulations of the Principal Market.
Neither the Company nor any of its Subsidiaries shall take any action that would
reasonably be expected to result in the delisting or suspension of the Common
Stock on the Principal Market. The Company shall promptly, and in no event later
than the following Business Day, provide to the Investor copies of any notices
it receives from the Principal Market regarding the continued eligibility of the
Common Stock for listing on the Principal Market; provided, however, that the
Company shall not be required to provide the Investor copies of any such notice
that the Company reasonably believes constitutes material non-public information
and the Company would not be required to publicly disclose such notice in any
report or statement filed with the SEC under the Exchange Act (including on Form
8-K) or the Securities Act. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 5(c). The Company
shall take all action necessary to ensure that its Common Stock can be
transferred electronically as DWAC Shares.

 

(d)       Prohibition of Short Sales and Hedging Transactions. The Investor
agrees that beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11, neither the Investor
nor its agents, representatives and affiliates shall in any manner whatsoever
enter into or effect, directly or indirectly, any (i) “short sale” (as such term
is defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common
Stock or (ii) hedging transaction, which establishes a net short position with
respect to the Common Stock.

 

18

 

 

(e)       Issuance of Commitment Shares. In consideration for the Investor’s
execution and delivery of this Agreement, the Company shall cause to be issued
to the Investor a total of 437,828 shares of Common Stock (the “Commitment
Shares”) and shall deliver to the Transfer Agent the Irrevocable Transfer Agent
Instructions with respect to the issuance of such Commitment Shares on the date
of filing of the Initial Prospectus Supplement. For the avoidance of doubt, all
of the Commitment Shares shall be fully earned as of the date of this Agreement,
whether or not the Commencement shall occur or any Purchase Shares are purchased
by the Investor under this Agreement and irrespective of any subsequent
termination of this Agreement.

 

(f)       Due Diligence; Non-Public Information. The Investor shall have the
right, from time to time as the Investor may reasonably deem appropriate, and
upon reasonable advance notice to the Company, to perform reasonable due
diligence on the Company during normal business hours. The Company and its
officers and employees shall provide information and reasonably cooperate with
the Investor in connection with any reasonable request by the Investor related
to the Investor’s due diligence of the Company. Each party hereto agrees not to
disclose any Confidential Information of the other party to any third party and
shall not use the Confidential Information for any purpose other than in
connection with, or in furtherance of, the transactions contemplated hereby.
Each party hereto acknowledges that the Confidential Information shall remain
the property of the disclosing party and agrees that it shall take all
reasonable measures to protect the secrecy of any Confidential Information
disclosed by the other party. The receiving party may disclose Confidential
Information to the extent such information is required to be disclosed by law,
regulation or order of a court of competent jurisdiction or regulatory
authority, provided that the receiving party shall promptly notify the
disclosing party when such requirement to disclose arises, and shall cooperate
with the disclosing party so as to enable the disclosing party to: (i) seek an
appropriate protective order; and (ii) make any applicable claim of
confidentiality in respect of such Confidential Information; and provided,
further, that the receiving party shall disclose Confidential Information only
to the extent required by the protective order or other similar order, if such
an order is obtained, and, if no such order is obtained, the receiving party
shall disclose only the minimum amount of such Confidential Information required
to be disclosed in order to comply with the applicable law, regulation or order.
In addition, any such Confidential Information disclosed pursuant to this
Section 5(f) shall continue to be deemed Confidential Information.
Notwithstanding anything in this Agreement to the contrary, the Company and the
Investor agree that neither the Company nor any other Person acting on its
behalf shall provide the Investor or its agents or counsel with any information
that constitutes or may reasonably be considered to constitute material,
non-public information, unless a simultaneous public announcement thereof is
made by the Company in the manner contemplated by Regulation FD. In the event of
a breach of the foregoing covenant by the Company or any Person acting on its
behalf (as determined in the reasonable good faith judgment of the Investor), in
addition to any other remedy provided herein or in the other Transaction
Documents, if the Investor is holding any Securities at the time of the
disclosure of such material non-public information, the Investor shall have the
right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, non-public information without the
prior approval by the Company; provided the Investor shall have first provided
notice to the Company that it believes it has received information that
constitutes material, non-public information, the Company shall have at least
twenty-four (24) hours to either publicly disclose such material, non-public
information or to demonstrate to the Investor that such information does not
constitute material, non-public information. The Investor shall not have any
liability to the Company, any of its Subsidiaries, or any of their respective
directors, officers, employees, stockholders or agents, for any such disclosure.
The Company understands and confirms that the Investor shall be relying on the
foregoing covenants in effecting transactions in securities of the Company.

 

19

 

 

(g)        Purchase Records. The Investor and the Company shall each maintain
records showing the remaining Available Amount at any given time and the dates
and Purchase Amounts for each Regular Purchase, Accelerated Purchase and
Additional Accelerated Purchase or shall use such other method, reasonably
satisfactory to the Investor and the Company.

 

(h)       Taxes. The Company shall pay any and all transfer, stamp or similar
taxes that may be payable with respect to the issuance and delivery of any
shares of Common Stock to the Investor made under this Agreement.

 

(i)       No Aggregation. From and after the date of this Agreement, neither the
Company, nor or any of its affiliates will, and the Company shall use its
reasonable best efforts to ensure that no Person acting on their behalf will,
directly or indirectly, make any offers or sales of any security or solicit any
offers to buy any security, under circumstances that would cause this offering
of the Securities by the Company to the Investor to be aggregated with other
offerings by the Company in a manner that would require stockholder approval
pursuant to the rules of the Principal Market on which any of the securities of
the Company are listed or designated unless stockholder approval is obtained
before the closing of such subsequent transaction in accordance with the rules
of such Principal Market.

 

(j)       Use of Proceeds. The Company will use the net proceeds from the
offering as described in the Prospectus.

 

(k)       Other Transactions. The Company shall not enter into, announce or
recommend to its stockholders any agreement, plan, arrangement or transaction in
or of which the terms thereof would restrict, materially delay, conflict with or
impair the ability or right of the Company to perform its obligations under the
Transaction Documents, including, without limitation, the obligation of the
Company to deliver the Purchase Shares and the Commitment Shares to the Investor
in accordance with the terms of the Transaction Documents.

 

(l)       Limitation on Financings. From and after the date of this Agreement
until the later of (i) the thirty-sixth (36) month anniversary of the date of
this Agreement and (ii) the thirty-sixth (36) month anniversary of the
Commencement Date, in any case irrespective of any earlier termination of this
Agreement, the Company shall be prohibited from entering into any “equity line”
or similar transaction whereby an investor is irrevocably bound to purchase
securities over a period of time from the Company at a price based on the market
price of the Common Stock at the time of such purchase; provided, however, that
this Section 5(l) shall not be deemed to prohibit the issuance of Common Stock
pursuant to (y) an “at-the-market offering” by the Company exclusively through a
registered broker-dealer acting as agent of the Company pursuant to a written
agreement between the Company and such registered broker-dealer or (z) any
underwritten offering that is not an “equity line” or similar transaction
whereby an investor is irrevocably bound to purchase securities over a period of
time from the Company at a price based on the market price of the Common Stock
at the time of such purchase. The Investor shall be entitled to seek injunctive
relief against the Company to preclude any such issuance, which remedy shall be
in addition to any right to collect damages, without the necessity of showing
economic loss and without any bond or other security being required.

 

(m)       Publicity. The Company shall afford the Investor and its counsel with
the opportunity to review and comment upon, shall consult with the Investor and
its counsel on the form and substance of, and shall give due consideration to
all such comments from the Investor or its counsel on, any press release, SEC
filing or any other public disclosure by or on behalf of the Company that
relates to the Investor, its purchases hereunder or any aspect of the
Transaction Documents or the transactions contemplated thereby, not less than
twenty-four (24) hours prior to the issuance, filing or public disclosure
thereof, unless sooner required by Applicable Laws; provided that the Company
shall not be required to provide to the Investor any disclosures that are
materially similar to those previously reviewed by the Investor. The Investor
must be provided with a substantially final version of any such press release,
SEC filing or other public disclosure at least twenty-four (24) hours prior to
any release, filing or use by the Company thereof, unless sooner required by
Applicable Laws. The Company agrees and acknowledges that its failure to fully
comply with this provision constitutes a Material Adverse Effect.

 

20

 

 

6.TRANSFER AGENT INSTRUCTIONS.

 

On the date of filing of the Initial Prospectus Supplement, the Company shall
issue to the Transfer Agent (and any subsequent transfer agent) irrevocable
instructions, in the form substantially similar to those used by the Investor in
substantially similar transactions, to issue the Purchase Shares and the
Commitment Shares in accordance with the terms of this Agreement (the
“Irrevocable Transfer Agent Instructions”). All Securities to be issued to or
for the benefit of the Investor pursuant to this Agreement shall be issued as
DWAC Shares. The Company warrants to the Investor that no instruction other than
the Irrevocable Transfer Agent Instructions referred to in this Section 6 will
be given by the Company to the Transfer Agent with respect to the Securities,
and the Securities shall otherwise be freely transferable on the books and
records of the Company; provided that if for any reason the Initial Prospectus
Supplement has not been filed before March 8, 2021, the Company shall issue
instructions to the Transfer Agent to issue the Commitment Shares to the
Investor.

 

7.CONDITIONS TO THE COMPANY’S RIGHT TO COMMENCE SALES OF SHARES OF COMMON STOCK.

 

The right of the Company hereunder to commence sales of the Purchase Shares on
the Commencement Date is subject to the satisfaction or, where legally
permissible, the waiver of each of the following conditions:

 

(a)       The Investor shall have executed each of the Transaction Documents and
delivered the same to the Company;

 

(b)       No stop order with respect to the Registration Statement shall be
pending or threatened by the SEC;

 

(c)       The Common Stock shall be listed on the Principal Market, and all
Securities to be issued by the Company to the Investor under the Transaction
Documents shall have been approved for listing on the Principal Market in
accordance with the applicable rules and regulations of the Principal Market,
subject only to official notice of issuance; and

 

(d)       The representations and warranties of the Investor shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
3 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date hereof and as of the
Commencement Date as though made at that time.

 

8.CONDITIONS TO THE INVESTOR’S OBLIGATION TO PURCHASE SHARES OF COMMON STOCK.

 

The obligation of the Investor to buy Purchase Shares under this Agreement is
subject to the satisfaction or, where legally permissible, the waiver of each of
the following conditions on or prior to the Commencement Date and, once such
conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement has occurred:

 

21

 

 

(a)       The Company shall have executed each of the Transaction Documents and
delivered the same to the Investor;

 

(b)       The Investor shall have received the opinions and the negative
assurances letter of the Company’s legal counsel dated as of the Commencement
Date substantially in the form agreed to prior to the date of this Agreement by
the Company’s legal counsel and the Investor’s legal counsel;

 

(c)       The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
4 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such date) and the Company shall have performed, satisfied and complied with
the covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to the
Commencement Date. The Investor shall have received a certificate, executed by
the Chief Executive Officer of the Company, dated as of the Commencement Date,
to the foregoing effect in the form attached hereto as Exhibit A;

 

(d)       The Board of Directors of the Company shall have adopted resolutions
substantially in the form attached hereto as Exhibit B which shall be in full
force and effect without any amendment or supplement thereto as of the
Commencement Date;

 

(e)       As of the Commencement Date, the Company shall have reserved out of
its authorized and unissued Common Stock solely for the purpose of effecting
purchases of Purchase Shares hereunder, 15,000,000 shares of Common Stock;

 

(f)       The Irrevocable Transfer Agent Instructions shall have been delivered
to and acknowledged in writing by the Company and the Company’s Transfer Agent
(or any successor transfer agent), and the Commitment Shares required to be
issued on the date of this Agreement in accordance with Section 5(e) hereof
shall have been issued directly to the Investor electronically as DWAC Shares;

 

(g)       The Company shall have delivered to the Investor a certified copy of
the Certificate of Incorporation and a certificate evidencing the incorporation
and good standing of the Company in the State of Delaware, each issued by the
Secretary of State of the State of Delaware, as well as a certificate evidencing
the authorization to do business in New Jersey and in each state where the
Company is required to be authorized to do business, as of a date within ten
(10) Business Days of the Commencement Date;

 

(h)       The Company shall have delivered to the Investor a secretary’s
certificate executed by the Secretary of the Company, dated as of the
Commencement Date, in the form attached hereto as Exhibit C;

 

(i)       The Registration Statement shall continue to be effective and no stop
order with respect to the Registration Statement shall be pending or threatened
by the SEC. The Company shall have a maximum dollar amount of Common Stock
registered under the Registration Statement which is sufficient to issue to the
Investor not less than (i) the full Available Amount worth of Purchase Shares
plus (ii) all of the Commitment Shares. The Current Report and the Initial
Prospectus Supplement each shall have been filed with the SEC, as required
pursuant to Section 5(a), and in compliance with the Registration Rights
Agreement. The Prospectus shall be current and available for issuances and sales
of all of the Securities by the Company to the Investor and for the resale of
all of the Securities by the Investor. Any other Prospectus Supplements required
to have been filed by the Company with the SEC under the Securities Act at or
prior to the Commencement Date shall have been filed with the SEC within the
applicable time periods prescribed for such filings under the Securities Act.
All reports, schedules, registrations, forms, statements, information and other
documents required to have been filed by the Company with the SEC at or prior to
the Commencement Date pursuant to the reporting requirements of the Exchange Act
shall have been filed with the SEC within the applicable time periods prescribed
for such filings under the Exchange Act;

 

22

 

 

(j)       No Event of Default (as defined below) has occurred, and no event
which, after notice and/or lapse of time, would reasonably be expected to become
an Event of Default has occurred;

 

(k)       All federal, state and local governmental laws, rules and regulations
applicable to the transactions contemplated by the Transaction Documents and
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been complied with, and all
consents, authorizations and orders of, and all filings and registrations with,
all federal, state and local courts or governmental agencies and all federal,
state and local regulatory or self-regulatory agencies necessary for the
execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators; and

 

(l)       No statute, regulation, order, decree, writ, ruling or injunction
shall have been enacted, entered, promulgated, threatened or endorsed by any
federal, state, local or foreign court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents.

 

(m)       No action, suit or proceeding before any federal, state, local or
foreign arbitrator or any court or governmental authority of competent
jurisdiction shall have been commenced or threatened, and no inquiry or
investigation by any federal, state, local or foreign governmental authority of
competent jurisdiction shall have been commenced or threatened, against the
Company, or any of the officers, directors or affiliates of the Company, seeking
to restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions.

 

9.INDEMNIFICATION.

 

In consideration of the Investor’s execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, stockholders, officers, directors, members, managers, employees and
direct or indirect investors and any of the foregoing Person’s agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of or relating to: (a)
any misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby other than, in the case of clause (c),
with respect to Indemnified Liabilities which directly and primarily result from
the fraud, gross negligence or willful misconduct of an Indemnitee. The
indemnity in this Section 9 shall not apply to amounts paid in settlement or
compromise of any claim if such settlement or compromise is effected without the
prior written consent of the Company, which consent shall not be unreasonably
withheld, conditioned or delayed. To the extent that the foregoing undertaking
by the Company may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under Applicable Laws. Payment under this
indemnification shall be made within thirty (30) days from the date the
Indemnitee makes written request for it. A certificate containing reasonable
detail as to the amount of such indemnification submitted to the Company by the
Indemnitee shall be conclusive evidence, absent manifest error, of the amount
due from the Company to the Indemnitee, provided that the Indemnitee shall
undertake to repay any amounts paid to it hereunder if it is ultimately
determined, by a final and non-appealable order of a court of competent
jurisdiction, that the Indemnitee is not entitled to be indemnified against such
Indemnified Liabilities by the Company pursuant to this Agreement. If any action
shall be brought against any Indemnitee in respect of which indemnity may be
sought pursuant to this Agreement, such Indemnitee shall promptly notify the
Company in writing, and the Company shall have the right to assume the defense
thereof with counsel of its own choosing reasonably acceptable to the
Indemnitee. Any Indemnitee shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnitee, except to
the extent that (i) the employment thereof has been specifically authorized by
the Company in writing, (ii) the Company has failed after a reasonable period of
time to assume such defense and to employ counsel or (iii) in such action there
is, in the reasonable opinion of such separate counsel, a material conflict on
any material issue between the position of the Company and the position of such
Indemnitee, in which case the Company shall be responsible for the reasonable
fees and expenses of no more than one such separate counsel.

 

23

 



 

10.EVENTS OF DEFAULT.

 

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:

 

(a)       the effectiveness of the Registration Statement registering the
Securities lapses for any reason (including, without limitation, the issuance of
a stop order or similar order), the Registration Statement or any Prospectus is
unavailable for the sale by the Company to the Investor (or the resale by the
Investor) of any or all of the Securities to be issued to the Investor under the
Transaction Documents (including, without limitation, as a result of any failure
of the Company to satisfy all of the requirements for the use of a registration
statement on Form S-3 pursuant to the Securities Act for the offering and sale
of the Securities contemplated by this Agreement), ten (10) consecutive Business
Days or for more than an aggregate of thirty (30) Business Days in any 365-day
period, but excluding a lapse or unavailability where (i) the Company terminates
the Registration Statement after the Investor has confirmed in writing that all
of the Securities covered thereby have been resold or (ii) the Company
supersedes the Shelf Registration Statement with a New Registration Statement
(as defined in the Registration Rights Agreement), including (without
limitation) when the Registration Statement is effectively replaced with a New
Registration Statement covering Securities (provided in the case of this clause
(ii) that all of the Securities covered by the superseded (or terminated)
registration statement that have not theretofore been sold to the Investor are
included in the superseding (or new) registration statement);

 

(b)       the suspension of the Common Stock from trading on the Principal
Market for a period of one (1) Business Day, provided that the Company may not
direct the Investor to purchase any shares of Common Stock during any such
suspension;

 

(c)       the delisting of the Common Stock from The NASDAQ Capital Market;
provided, however, that the Common Stock is not immediately thereafter trading
on The NASDAQ Global Market, The NASDAQ Global Select Market, the New York Stock
Exchange, the NYSE Arca, the NYSE American, the OTC Bulletin Board, or the OTCQB
or the OTCQX operated by the OTC Markets Group, Inc. (or any nationally
recognized successor to any of the foregoing);

 

24

 

 

(d)       the failure for any reason by the Transfer Agent to issue Purchase
Shares to the Investor within one (1) Business Day after the applicable Purchase
Date or Accelerated Purchase Date (as applicable) on which the Investor is
entitled to receive such Purchase Shares;

 

(e)       the Company breaches any representation, warranty, covenant or other
term or condition under any Transaction Document if such breach could have a
Material Adverse Effect and except, in the case of a breach of a covenant which
is reasonably curable, only if such breach continues for a period of at least
five (5) Business Days and is not cured;

 

(f)       if any Person commences a proceeding against the Company pursuant to
or within the meaning of any Bankruptcy Law;

 

(g)       if the Company is at any time insolvent, or, pursuant to or within the
meaning of any Bankruptcy Law, (i) commences a voluntary case, (ii) consents to
the entry of an order for relief against it in an involuntary case, (iii)
consents to the appointment of a receiver, trustee, assignee, liquidator or
similar official under any Bankruptcy Law (a “Custodian”) of it or for all or
substantially all of its property, or (iv) makes a general assignment for the
benefit of its creditors or is generally unable to pay its debts as the same
become due;

 

(h)       a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a Custodian of the Company or for all or substantially all
of its property, or (iii) orders the liquidation of the Company or any
Subsidiary;

 

(i)       if at any time the Company is not eligible to transfer its Common
Stock electronically as DWAC Shares; or

 

(j)       if at any time after the Commencement Date, the Exchange Cap is
reached (to the extent the Exchange Cap is applicable pursuant to Section 2(f)
hereof).

 

In addition to any other rights and remedies under Applicable Laws and this
Agreement, so long as an Event of Default has occurred and is continuing, or if
any event that, after notice and/or lapse of time, would reasonably be expected
to become an Event of Default, has occurred and is continuing, the Company shall
not deliver to the Investor any Purchase Notice, and the Investor shall not
purchase any shares of Common Stock under this Agreement.

 

11.TERMINATION

 

This Agreement may be terminated only as follows:

 

(a)       If pursuant to or within the meaning of any Bankruptcy Law, the
Company commences a voluntary case or any Person commences a proceeding against
the Company, a Custodian is appointed for the Company or for all or
substantially all of its property, or the Company makes a general assignment for
the benefit of its creditors (any of which would be an Event of Default as
described in Sections 10(f), 10(g) and 10(h) hereof), this Agreement shall
automatically terminate without any liability or payment to the Company (except
as set forth below) without further action or notice by any Person.

 

25

 

 

(b)       In the event that the Commencement shall not have occurred on or
before October 8, 2020, due to the failure to satisfy the conditions set forth
in Sections 7 and 8 above with respect to the Commencement, either the Company
or the Investor shall have the option to terminate this Agreement at the close
of business on such date or thereafter without liability of any party to any
other party (except as set forth below); provided, however, that the right to
terminate this Agreement under this Section 11(b) shall not be available to any
party if such party is then in breach of any covenant or agreement contained in
this Agreement or any representation or warranty of such party contained in this
Agreement fails to be true and correct such that the conditions set forth in
Section 7(d) or Section 8(c), as applicable, could not then be satisfied.

 

(c)       At any time after the Commencement Date, the Company shall have the
option to terminate this Agreement for any reason or for no reason by delivering
notice (a “Company Termination Notice”) to the Investor electing to terminate
this Agreement without any liability whatsoever of any party to any other party
under this Agreement (except as set forth below). The Company Termination Notice
shall not be effective until one (1) Business Day after it has been received by
the Investor.

 

(d)       This Agreement shall automatically terminate on the date that the
Company sells and the Investor purchases the full Available Amount as provided
herein, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement
(except as set forth below).

 

(e)       If, for any reason or for no reason, the full Available Amount has not
been purchased in accordance with Section 2 of this Agreement by the Maturity
Date, this Agreement shall automatically terminate on the Maturity Date, without
any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement (except as set
forth below).

 

Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g) and 10(h)), 11(d) and 11(e), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof. The representations and
warranties of the Company and the Investor contained in Sections 3 and 4 hereof,
the indemnification provisions set forth in Section 9 hereof and the agreements
and covenants set forth in Sections 5, 6, 10, 11 and 12 shall survive the
Commencement and any termination of this Agreement. No termination of this
Agreement shall (i) affect the Company’s or the Investor’s rights or obligations
under (A) this Agreement with respect to any pending Initial Purchase Regular
Purchases, Accelerated Purchases, and Additional Accelerated Purchases and the
Company and the Investor shall complete their respective obligations with
respect to any pending Initial Purchase, Regular Purchases, Accelerated
Purchases and Additional Accelerated Purchases under this Agreement and (B) the
Registration Rights Agreement, which shall survive any such termination in
accordance with its terms, or (ii) be deemed to release the Company or the
Investor from any liability for intentional misrepresentation or willful breach
of any of the Transaction Documents.

 

26

 

 

12.MISCELLANEOUS.

 

(a)       Governing Law; Jurisdiction; Jury Trial. The DGCL shall govern all
issues concerning the relative rights of the Company and its stockholders. All
other questions concerning the construction, validity, enforcement and
interpretation of this Agreement and the other Transaction Documents shall be
governed by the internal laws of the State of Illinois, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
Illinois or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Illinois. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the State of Illinois, County of Cook, for the adjudication of
any dispute hereunder or under the other Transaction Documents or in connection
herewith or therewith, or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

(b)       Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” format data file shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original signature.

 

(c)       Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(d)       Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e)       Entire Agreement. The Transaction Documents supersede all other prior
oral or written agreements between the Investor, the Company, their affiliates
and Persons acting on their behalf with respect to the subject matter thereof,
and this Agreement, the other Transaction Documents and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Investor makes any
representation, warranty, covenant or undertaking with respect to such matters.
The Company acknowledges and agrees that is has not relied on, in any manner
whatsoever, any representations or statements, written or oral, other than as
expressly set forth in the Transaction Documents.

 

(f)       Notices. Any notices, consents or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt when delivered
personally; (ii) upon receipt when sent by facsimile or email (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses for such
communications shall be:

 

If to the Company:

 

  Celsion Corporation   997 Lenox Drive, Suite 100   Lawrenceville, NJ 08648  
Telephone: 609.896.9100   E-mail: mtardugno@celsion.com

 

27

 

 

Attention: Michael H. Tardugno, Chairman, President & CEO

 

With a copy to (which shall not constitute notice or service of process):

 

  Baker & McKenzie LLP   452 Fifth Avenue   New York, NY 10018   Telephone:
(212) 626-4884   Facsimile: (212) 310-1600   Email:
Steven.Canner@bakermckenzie.com   Attention: Steven Canner, Esq.

 

If to the Investor:

 

  Lincoln Park Capital Fund, LLC   440 North Wells, Suite 410   Chicago, IL
60654   Telephone: (312) 822-9300   Facsimile: (312) 822-9301   E-mail:
jscheinfeld@lpcfunds.com/jcope@lpcfunds.com   Attention: Josh
Scheinfeld/Jonathan Cope

 

With a copy to (which shall not constitute notice or service of process):

 

  K&L Gates, LLP   200 S. Biscayne Blvd., Ste. 3900   Miami, Florida 33131  
Telephone: (305) 539-3306   Facsimile: (305) 358-7095   E-mail:
clayton.parker@klgates.com   Attention: Clayton E. Parker, Esq.

 

If to the Transfer Agent:

 

  American Stock Transfer & Trust Company   6201 15th Avenue   Brooklyn, NY
11219   Telephone: (718) 921-8300 Ext. 6494   Facsimile: (718) 765-8712   Email:
Admin2@astfinancial.com   Attention: Maritza Merced

 

or at such other address, email and/or facsimile number and/or to the attention
of such other Person as the recipient party has specified by written notice
given to each other party three (3) Business Days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine or email account containing the
time, date, and recipient facsimile number or email address, as applicable, and
an image of the first page of such transmission or (C) provided by a nationally
recognized overnight delivery service, shall be rebuttable evidence of personal
service, receipt by facsimile, email or receipt from a nationally recognized
overnight delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

28

 

 

(g)       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor, including by merger or
consolidation. The Investor may not assign its rights or obligations under this
Agreement.

 

(h)       No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and, except as set forth in Section 9, is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

 

(i)       Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to consummate and make
effective, as soon as reasonably possible, the Commencement, and to carry out
the intent and accomplish the purposes of this Agreement and the consummation of
the transactions contemplated hereby.

 

(j)       No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

(k)       Remedies, Other Obligations, Breaches and Injunctive Relief. The
Investor’s remedies provided in this Agreement, including, without limitation,
the Investor’s remedies provided in Section 9, shall be cumulative and in
addition to all other remedies available to the Investor under this Agreement,
at law or in equity (including a decree of specific performance and/or other
injunctive relief), no remedy of the Investor contained herein shall be deemed a
waiver of compliance with the provisions giving rise to such remedy and nothing
herein shall limit the Investor’s right to pursue actual damages for any failure
by the Company to comply with the terms of this Agreement. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Investor and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the Investor shall be entitled, in addition to all
other available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.

 

(l)       Enforcement Costs. If: (i) this Agreement is placed by the Investor in
the hands of an attorney for enforcement or is enforced by the Investor through
any legal proceeding; (ii) an attorney is retained to represent the Investor in
any bankruptcy, reorganization, receivership or other proceedings affecting
creditors’ rights and involving a claim under this Agreement; or (iii) an
attorney is retained to represent the Investor in any other proceedings
whatsoever in connection with this Agreement, then the Company shall pay to the
Investor, as incurred by the Investor, all reasonable costs and expenses
including attorneys’ fees incurred in connection therewith, in addition to all
other amounts due hereunder.

 

(m)       Waiver; Failure or Indulgence Not Waiver. No provision of this
Agreement may be waived other than in a written instrument signed by the party
against whom enforcement of such waiver is sought. No failure or delay in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege.

 

** Signature Page Follows **

 

29

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused this Purchase
Agreement to be duly executed as of the date first written above.

 

  THE COMPANY:       CELSION CORPORATION       By: /s/ Jeffrey W. Church   Name:
Jeffrey W. Church   Title: Chief Financial Officer and Executive Vice President
      INVESTOR:       LINCOLN PARK CAPITAL FUND, LLC       BY: LINCOLN PARK
CAPITAL, LLC   BY:

Rockledge Capital Corporation

        By:

/s/ Josh Scheinfeld

  Name:

Josh Scheinfeld

  Title: President

 

30

 

 

EXHIBITS

 

Exhibit A Form of Officer’s Certificate Exhibit B Form of Resolutions of the
Board of Directors of the Company Exhibit C Form of Secretary’s Certificate

 

31

 

 

EXHIBIT A

 

FORM OF OFFICER’S CERTIFICATE

 

This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(c) of that certain Purchase Agreement dated as of September 8, 2020,
(“Purchase Agreement”), by and between CELSION CORPORATION, a Delaware
corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC (the
“Investor”). Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Purchase Agreement.

 

The undersigned, [            ], [            ] of the Company, hereby
certifies, on behalf of the Company and not in his individual capacity, as
follows:

 

1. I am the [             ] of the Company and make the statements contained in
this Certificate;

 

2. The representations and warranties of the Company are true and correct in all
material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 4 of the Purchase
Agreement, in which case, such representations and warranties are true and
correct without further qualification) as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date);

 

3. The Company has performed, satisfied and complied in all material respects
with covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to the
Commencement Date.

 

4. The Company has not taken any steps, and does not currently expect to take
any steps, to seek protection pursuant to any Bankruptcy Law nor does the
Company or any of its Subsidiaries currently have any knowledge or reason to
believe that its creditors intend to initiate involuntary bankruptcy or
insolvency proceedings. The Company is currently financially solvent and is
generally able to pay its debts as they become due.

 

IN WITNESS WHEREOF, I have hereunder signed my name as of the date first written
above.

 

      Name:   Title:



 

The undersigned as Secretary of CELSION CORPORATION, a Delaware corporation,
hereby certifies that [              ] is the duly elected, appointed, qualified
and acting [               ] of CELSION CORPORATION, and that the signature
appearing above is his genuine signature.

 

      Name:   Title:

 

32

 

 

EXHIBIT B

 

FORM OF COMPANY RESOLUTIONS

FOR SIGNING PURCHASE AGREEMENT

 

WHEREAS, there has been presented to the Board of Directors of the Corporation a
draft of the Purchase Agreement (the “Purchase Agreement”) by and between
CELSION CORPORATION, a Delaware corporation (the “Corporation”), and Lincoln
Park Capital Fund, LLC (“Lincoln Park”), providing for the purchase by Lincoln
Park of up to Twenty-Six Million Dollars ($26,000,000) of the Corporation’s
common stock, $0.01 par value per share (the “Common Stock”), and a draft of the
Registration Rights Agreement (the “Registration Rights Agreement”) by and
between the Company and Lincoln Park providing for the registration of the
shares of the Company’s Common Stock issuable in respect of the Purchase
Agreement on behalf of the Company; and

 

WHEREAS, after careful consideration of the terms and conditions of the Purchase
Agreement, the documents incident thereto and other factors deemed relevant by
the Board of Directors, the Board of Directors has determined that it is
advisable and in the best interests of the Corporation to engage in the
transactions contemplated by the Purchase Agreement, including, but not limited
to, the issuance of up to 437,828 shares of Common Stock (the “Commitment
Shares”) to Lincoln Park as a commitment fee, and the sale of shares of Common
Stock to Lincoln Park up to the available amount under the Purchase Agreement
(the “Purchase Shares”) and to register such shares as contemplated by the
Registration Rights Agreement.

 

Transaction Documents

 

NOW, THEREFORE, BE IT RESOLVED, that the transactions described in the Purchase
Agreement are hereby approved and [             ] and [             ] (the
“Authorized Officers”) are severally authorized to execute and deliver the
Purchase Agreement, and any other agreements or documents contemplated thereby,
with such amendments, changes, additions and deletions as the Authorized
Officers may deem to be appropriate and approve on behalf of, the Corporation,
such approval to be conclusively evidenced by the signature of an Authorized
Officer thereon; and

 

FURTHER RESOLVED, that the terms and provisions of the Registration Rights
Agreement by and among the Company and Lincoln Park are hereby approved and the
Authorized Officers are authorized to execute and deliver the Registration
Rights Agreement (pursuant to the terms of the Purchase Agreement), with such
amendments, changes, additions and deletions as the Authorized Officer may deem
appropriate and approve on behalf of, the Company, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and

 

FURTHER RESOLVED, that the terms and provisions of the forms of Irrevocable
Transfer Agent Instructions (the “Instructions”) are hereby approved and the
Authorized Officers are authorized to execute and deliver the Instructions on
behalf of the Company in accordance with the Purchase Agreement, with such
amendments, changes, additions and deletions as the Authorized Officers may deem
appropriate and approve, on behalf of the Corporation, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and

 

33

 

 

Execution of Purchase Agreement

 

FURTHER RESOLVED, that the Authorized Officers be and each of them hereby is
authorized to execute and deliver the Purchase Agreement in substantially the
form presented to the Board of Directors and providing for the issuance and sale
of up to Twenty-Six Million Dollars ($26,000,000) of the Common Stock to Lincoln
Park; and

 

Issuance of Common Stock

 

FURTHER RESOLVED, that the Corporation is hereby authorized to issue to Lincoln
Park [             ] shares of Common Stock as Commitment Shares upon execution
and delivery of the Purchase Agreement by the Company and Lincoln Park, and that
upon issuance of the Commitment Shares pursuant to the Purchase Agreement the
Commitment Shares shall be duly authorized, validly issued, fully paid and
nonassessable with no personal liability attaching to the ownership thereof; and

 

FURTHER RESOLVED, that the Corporation is hereby authorized to issue shares of
Common Stock upon the purchase of Purchase Shares up to the Available Amount
under the Purchase Agreement in accordance with the terms of the Purchase
Agreement and that, upon issuance of the Purchase Shares and receipt of the
consideration therefor pursuant to the Purchase Agreement, the Purchase Shares
will be duly authorized, validly issued, fully paid and nonassessable with no
personal liability attaching to the ownership thereof; and

 

FURTHER RESOLVED, that the Corporation shall initially reserve 15,000,000 shares
of Common Stock for issuance as Purchase Shares under the Purchase Agreement;
and

 

Approval of Actions

 

FURTHER RESOLVED, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Corporation and to take all such steps as deemed necessary or appropriate,
with the advice and assistance of counsel, to cause the Corporation to
consummate the transactions contemplated by the Purchase Agreement and the
agreements referred to therein and to perform its obligations under such
agreements; and

 

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the
Corporation, to take or cause to be taken all such further actions and to
execute and deliver or cause to be executed and delivered all such further
agreements, amendments, documents, certificates, reports, schedules,
applications, notices, letters and undertakings and to incur and pay all such
fees and expenses as in their judgment shall be necessary, proper or desirable
to carry into effect the purpose and intent of any and all of the foregoing
resolutions, and that all actions heretofore taken by any officer or director of
the Corporation in connection with the transactions contemplated by the
agreements described herein are hereby approved, ratified and confirmed in all
respects.

 

34

 

 

EXHIBIT C

 

FORM OF SECRETARY’S CERTIFICATE

 

This Secretary’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(h) of that certain Purchase Agreement dated as of September 8, 2020,
(“Purchase Agreement”), by and between CELSION CORPORATION, a Delaware
corporation (the “Company”) and LINCOLN PARK CAPITAL FUND, LLC (the “Investor”),
pursuant to which the Company may sell to the Investor up to Twenty-Six Million
Dollars ($26,000,000) of the Company’s Common Stock, $0.01 par value (the
“Common Stock”). Capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to them in the Purchase Agreement.

 

The undersigned, [             ], Secretary of the Company, hereby certifies, on
behalf of the Company and not in her individual capacity, as follows:

 

1. I am the Secretary of the Company and make the statements contained in this
Secretary’s Certificate.

 

2. Attached hereto as Exhibit A and Exhibit B are true, correct and complete
copies of the Company’s Bylaws (“Bylaws”) and Certificate of Incorporation
(“Charter”), in each case, as amended through the date hereof, and no action has
been taken by the Company, its directors, officers or stockholders, in
contemplation of the filing of any further amendment relating to or affecting
the Bylaws or Charter.

 

3. Attached hereto as Exhibit C are true, correct and complete copies of the
resolutions duly adopted by the Board of Directors of the Company on September
[    ], 2020. Such resolutions have not been amended, modified or rescinded and
remain in full force and effect and such resolutions are the only resolutions
adopted by the Company’s Board of Directors, or any committee thereof, or the
stockholders of the Company relating to or affecting (i) the entering into and
performance of the Purchase Agreement, or the issuance, offering and sale of the
Purchase Shares and the Commitment Shares and (ii) and the performance of the
Company of its obligation under the Transaction Documents as contemplated
therein.

 

4. As of the date hereof, the authorized, issued and reserved capital stock of
the Company is as set forth on Exhibit D hereto.

 

IN WITNESS WHEREOF, I have hereunder signed my name as of the date first written
above.

 

      Name:   Title: Secretary

 

The undersigned as [              ] of CELSION CORPORATION, a Delaware
corporation, hereby certifies that [              ] is the duly elected,
appointed, qualified and acting Secretary of CELSION CORPORATION, and that the
signature appearing above is her genuine signature.

 

      Name:   Title:

 

35

 